Citation Nr: 1045580	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the period 
prior to January 8, 2009.

2.  Entitlement to a disability rating in excess of 50 percent 
for PTSD for the period since January 8, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the Veteran's 
claim of entitlement to service connection for PTSD and assigned 
the same an initial 30 percent disability rating, effective 
October 17, 2003.  By a January 2009 rating decision, the RO 
increased the disability rating assigned to his PTSD to 50 
percent, effective January 8, 2009.  As the 50 percent disability 
rating assigned to the Veteran's PTSD is less than the maximum 
available rating, the issue remained on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Winston-Salem, North 
Carolina.  A transcript of the hearing has been associated with 
the claims file.

The Board, in an August 2009 decision, denied the Veteran's 
claims of entitlement to an initial disability rating in excess 
of 30 percent for the period prior to January 8, 2009, and for a 
disability rating in excess of 50 percent for the period since 
January 8, 2009.  The Veteran appealed the Board's August 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a July 2010 Order, the Court granted a Joint Motion for Remand 
(JMR) of the claims, and vacated the Board's August 2009 
decision.  This matter was remanded to the Board for 
readjudication in accordance with the JMR.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU), addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 8, 2009, the Veteran's PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired judgment; 
and impaired abstract thinking, or symptoms of such type and 
degree.

2.  Since January 8, 2009, the Veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, or 
mood, due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; and neglect of personal 
appearance and hygiene, or symptoms of such type and degree.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for PTSD were not met prior to January 8, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met since January 8, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.126, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claims for increased disability ratings for PTSD 
arise from his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As to VA's duty to assist, VA afforded the Veteran VA psychiatric 
evaluations in February 2004 and January 2009.  The Veteran's 
service treatment records and all identified and authorized post-
service treatment records available and relevant to the issue on 
appeal have been requested or obtained.  Based upon the above, 
the Board finds that VA has satisfied its duty to assist and that 
no additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

DC 9411, pertaining to PTSD, provides a 30 percent disability 
rating where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  Under DSM-IV, a GAF score of 41-50 generally 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, of school functioning (e.g., no friends, 
unable to keep a job).  A GAF score 51-60 generally reflects 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or coworkers).  A score of 61-70 generally reflects 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases regarding 
the relevant evidence.)

The Veteran's PTSD was initially rated as 30 percent disabling, 
effective October 17, 2003, the effective date of service 
connection.  By a January 2009 rating decision, the Veteran's 
PTSD was rated as 50 percent disabling, effective January, 8, 
2009, the date upon which evidence of more severe symptoms was of 
record allowing for the increased disability rating grant.



Prior to January 8, 2009

Record of private treatment dated in May 1986 indicates that the 
Veteran was discharged from treatment with the goals of working 
on issues of anger, self-esteem, isolation, and guilt and shame 
as to his experiences in the Republic of Vietnam.

Vet Center treatment records dated in October 2003 through July 
2004 indicate that the Veteran participated in group counseling.  
The Veteran reported that he was about to "end it all" before 
he got into counseling.  The Veteran discussed problems with 
survivor's guilt and intrusive thoughts.

On VA psychiatric evaluation in February 2004 the Veteran 
reported that he had a terrible time with relationships, 
specifically that he had been married four times and was a loner.  
The Veteran reported that he had one daughter, but that he was 
not close with her.  The Veteran reported that he had sleep 
disturbances to include interrupted sleep, bad dreams, and 
intrusive thoughts.  The Veteran reported that he was easily 
startled, anxious, hypervigilant, and uncomfortable in crowds.  
The Veteran denied suicide attempts and panic attacks.  The 
Veteran reported that his only friends were at the Vet Center, 
and that he read, did some chores, and spent time with his cat.  
The Veteran reported that he was laid off from his most recent 
job and that he was looking for work.

Mental status examination in March 2004 revealed that the Veteran 
was alert, cooperative, and casually dressed.  The Veteran was 
oriented to time, place, and person, and exhibited a calm mood, 
appropriate affect, good recent and remote memory, and adequate 
intellect, insight, and judgment.  The Veteran did not exhibit 
loose associations or flight of ideas, bizarre motor movements, 
suicidal or homicidal ideation or intent, delusions, 
hallucinations, or ideas of reference of suspiciousness.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF score 
of 52, with moderately serious impairment of psychosocial 
functioning.

Social Security Administration (SSA) records dated in March 2004 
indicate that the Veteran's primary diagnosis was status-post 
cerebrovascular accident.  Report of psychiatric evaluation, 
conducted in May 2004 and relied upon by the SSA and Railroad 
Retirement Board, indicates that the Veteran reported that his 
anger, insomnia, and survivor's guilt had lessened since his work 
with the Vet Center, but that he had not experienced a decrease 
in nightmares and memories.  The Veteran reported that he 
experienced panic attacks primarily in crowds.  The Veteran 
reported that he liked to grocery shop, watch TV, and attend 
group therapy sessions. The Veteran reported that he avoided 
personal relationships and was socially isolated.  The examiner 
noted that the Veteran was able to conform to social standards, 
adjust to supervisors and coworkers, and hold employment with the 
exception of trouble getting along with one supervisor.  Mental 
status examination in May 2004 was unremarkable with the 
exception of a flat mood, a somewhat impaired recent memory, and 
the inability to do serial sevens.  The Veteran was diagnosed 
with PTSD and assigned a GAF score of 60.

VA treatment records dated in July 2004 indicate that the Veteran 
sought a change in his depression medication.  Mental status 
examination was unremarkable, and the Veteran was diagnosed with 
major depressive disorder and PTSD, both in remission, and 
assigned a GAF score of 70.

VA treatment records dated in January 2005 indicate that the 
Veteran reported chronic nightmares and intrusive recollections 
of his military experience.  The Veteran reported that he 
experienced survivor's guilt, was isolated, and had lost the 
opportunity to develop friendships and meaningful emotional 
detachments.  The Veteran reported that he was living with his 
daughter and trying to re-establish a relationship with her and 
her infant son.  Mental status examination was unremarkable with 
the exception of a restricted affect and thoughts focused on his 
military experience and survivor's guilt.  The Veteran was 
diagnosed with chronic and prolonged PTSD.

VA treatment records dated in April 2005 indicate that the 
Veteran reported periods of intense dysphoria, generally 
accompanied by periods of self-doubt and low self-esteem.  The 
Veteran reported that he was both proud and fearful of his 
commitment to his relationship with his daughter.  The Veteran 
reported that he slept six or six-and-a-half hours each night.  
The Veteran reported an exaggerated startle response, 
hypervigilance, recurrent combat-themed nightmares, intrusive 
memories, and survivor's guilt.  Mental status examination was 
unremarkable, with the exception of chronic, unfocused anxiety, 
without panic; and an irritable temper, without outbursts or 
homicidal ideation.  The Veteran was diagnosed with prolonged, 
combat-related PTSD, dysthymic disorder, and social phobia, and 
assigned a GAF score of 31.

VA treatment records dated in January 2006 indicate that the 
Veteran reported that he had become reacquainted with this 
daughter and felt satisfied with the bond they have formed.  The 
Veteran reported that he was going to achieve 20 years of 
sobriety soon, and it was the most important accomplishment he 
had ever achieved.  The Veteran reported that he preferred to 
isolate himself, suffered from survivor's guilt, and felt 
indifference about the world.  Mental status examination was 
unremarkable. The Veteran was diagnosed with prolonged PTSD and 
assigned a GAF score of 41-50.

VA treatment records dated in September 2006 indicate that the 
Veteran recognized being excessively perfectionistic and a harsh 
self-critic.  The Veteran reported that he never felt that he did 
enough for his men in combat, as a medic.  The Veteran reported 
that his relationship with his grandson had forced him to forego 
some of his isolation, and that he was experiencing joy in a way 
that he had not in years.

VA treatment records dated in November 2006 indicate that the 
Veteran reported fair control of his anxiety symptoms.  The 
Veteran reported that his daughter moved out and he was 
adjusting, but that he got a little lonely sometimes.  The 
Veteran reported that he experienced occasional days with 
increased tension and intrusive memories.  The Veteran was 
diagnosed with PTSD, history of panic disorder, and history of 
social phobia, and assigned a GAF score of 50.

VA treatment records dated in January 2007, March 2007, and May 
2007, indicate that the Veteran reported that he was finding more 
peace in his life and was devoting his time and energy to his 
daughter and her son, becoming a constant in their lives.  The 
Veteran reported that he remained hypervigilant, and continued to 
isolate himself outside of family relationships and continued to 
experience intrusive thoughts and combat-themed nightmares.  
Mental status examination in March 2007 was unremarkable.  At 
that time, the Veteran was diagnosed with PTSD, dysthymic 
disorder, social anxiety disorder, treated, but still disabling.

VA treatment records dated in June 2007 indicate that the Veteran 
reported that he felt more content than he had felt in a long 
time.  The Veteran reported that his pet bird died, and he 
initially denigrated himself for not doing more to save his pet 
before challenging his thinking as to his reaction.

VA treatment records dated in August 2007 indicate that the 
Veteran reported that he was doing well, with the exception of 
some nightmares, insomnia, and increased startle response.  The 
Veteran reported that he had difficulty trusting people he did 
not know.  The Veteran denied severe anxiety.  Mental status 
examination was unremarkable.  The Veteran was diagnosed with 
chronic PTSD and assigned a GAF score of 50.

At the time of the Veteran's October 2007 hearing before the 
Board, the Veteran reported that he dwelled on the past and 
experienced panic attacks, or anxiety, triggered by crowds, 
approximately twice weekly.  The Veteran reported that he could 
be sometimes forgetful and requires a shopping list when he went 
to the store.  The Veteran reported that he had no social 
relationships outside of his close relationship with his daughter 
and grandson.  The Veteran reported that he enjoyed leatherwork 
and shooting black powder.  The Veteran reported that he had been 
married four times.  The Veteran reported that he had not worked 
since September 2003 and felt as if his past history with 
substance abuse was a hindrance.

VA treatment records dated in February 2008 indicate that the 
Veteran reported that he was doing "okay" with the exception of 
avoiding interactions with others. Mental status examination was 
unremarkable.  The Veteran was diagnosed with PTSD and assigned a 
GAF score of 50.

The Veteran has been assigned GAF scores of 52, 60, 70, 31, 41-
50, 50, 50, and 50. No other GAF scores are of record during the 
period prior to January 8, 2009.  As discussed above, a GAF score 
of 41-50 generally reflects serious symptoms or serious 
impairment in social, occupational, of school functioning, a 
score of 51-60 generally reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, and a 
score of 61-70 generally reflects mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).

While the Veteran's GAF scores primarily demonstrate serious 
symptoms or serious impairment in social, occupational, of school 
functioning, a higher evaluation in this case is not warranted on 
such basis.  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

In this case, out of the Veteran's eight GAF scores provided 
during the appellate period prior to January 8, 2009, the 
Veteran's PTSD symptoms were rated as mild on one occasion, 
moderate on two occasions, and serious on five occasions.  It is 
significant, however, that at the time of psychiatric treatment 
wherein a professional assigned the Veteran a GAF score 
representing serious symptoms, results of the Veteran's mental 
status examinations were unremarkable, with the exception of 
chronic, unfocused anxiety, without panic; and irritable temper, 
without outbursts or homicidal ideation, in April 2005.  During 
these instances of treatment, the Veteran's symptoms included 
avoiding interactions with others, insomnia and nightmares, 
increased startle response and hypervigilance, survivor's guilt, 
increased tension, and intrusive memories.  However, considering 
the evidence as a whole, the Board finds that Veteran's reported 
symptoms during these instances of treatment, coupled with 
basically unremarkable mental status examination results, do not 
rise to the level of serious symptoms, as contemplated by the GAF 
score to include suicidal ideation, severe obsessional rituals, 
or serious impairment in social and occupational functioning. 

As discussed above, a 50 percent rating is warranted for 
symptomatology of PTSD under DC 9411 where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The Board notes that the symptoms contemplated by the regulatory 
criteria are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
regard, the Board notes that the Veteran's symptoms of survivor's 
guilt, self-esteem issues, shame, self-doubt, increased startle 
response, intrusive thoughts, sleep disturbances, anxiety, 
hypervigilance, dysphoria, and loneliness, are not specifically 
contemplated by the regulatory criteria warranting a 50 percent 
disability rating.  The Veteran is not entitled to an increased 
disability rating on the basis that he demonstrates symptoms not 
contemplated by the regulatory criteria warranting the disability 
rating sought.  The Board may consider the symptoms demonstrated 
and compare such to the type and degree of the symptoms 
contemplated by the regulatory criteria.  In this case, the Board 
finds that the Veteran's symptoms, listed immediately above, are 
congruent to the depressed mood, anxiety, and social impairment, 
contemplated by the regulatory criteria warranting a 30 percent 
disability rating.   There is no evidence that the type and 
degree of the Veteran's symptoms rise to the level of such 
contemplated by the regulatory criteria warranting a 50 percent 
disability rating.

While the Veteran may have experienced exacerbations of his PTSD 
symptoms during the period prior to January 8, 2009, his symptoms 
could not be evaluated and determined to be more than moderate.  
The Veteran has exhibited a restricted affect, panic attacks, 
some memory impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  He has also demonstrated survivor's guilt, 
self-esteem issues, shame, self-doubt, increased startle 
response, intrusive thoughts, sleep disturbances, anxiety, 
hypervigilance, dysphoria, and loneliness.  However, the Veteran 
has not exhibited a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impaired judgment, or impaired 
abstract thinking.  In any event, the emphasis in psychiatric 
ratings is not solely on social impairment, but rather includes 
an evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126.  Here, while the Veteran has 
history of insubordination with one supervisor and has a 
perceived stigma as to his history of substance abuse, there is 
no indication in the evidence currently associated with the 
claims file that the Veteran's psychiatric disability overall 
interfered with his ability to work during this appellate period 
beyond that contemplated by the 30 percent rating criteria.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks, as required for a 30 percent 
rating.  The Board finds that the overall level of symptomatology 
of the Veteran's PTSD during the period prior to January 8, 2009 
did not more nearly approximate the criteria required for a 50 
percent disability rating.  Thus, with respect to whether the 
Veteran's PTSD warrants more than a 30 percent disability rating 
prior to January 8, 2009, the date upon which a 50 percent 
disability rating was assigned, the Board finds that the 
preponderance of the evidence is against entering such a finding.

Since January 8, 2009

On VA psychiatric examination in January 2009, the Veteran 
reported recurrent and intrusive distressing recollections of his 
in-service traumas, including images, thoughts, and perceptions.  
The Veteran reported efforts to avoid activities, places, or 
people that arouse recollections, and a markedly diminished 
interest or participation in significant activities.  The Veteran 
reported feelings of detachment or estrangement from others and 
the inability to have loving feelings.  The Veteran reported 
panic attacks and sleep difficulties to include difficulty 
falling and staying asleep.  The Veteran reported irritability 
and outbursts of anger, hypervigilance, and an exaggerated 
startle response.  The Veteran reported that he had limited 
social and leisure activities and experienced guilt in engaging 
in such activities.

Mental status examination in January 2009 revealed that the 
Veteran was casually dressed in disheveled clothes and was 
cooperative, friendly, relaxed, and attentive. The Veteran 
exhibited:  a normal affect; a good mood; intact attention; 
unremarkable, clear, and coherent speech; orientation to time, 
place, and person, unremarkable thought process and content, with 
the exception of being preoccupied with one or two topics; 
average intelligence; appropriate behavior; and normal remote and 
immediate memory and slightly impaired recent memory.  The 
Veteran was unable to spell backwards and count serial sevens.  
The Veteran did not demonstrate hallucinations, delusions, 
obsessive or ritualistic behaviors, or suicidal or homicidal 
ideation.

The examiner opined that the Veteran did not have total 
occupational and social impairment due to PTSD, but that he had 
deficiencies in family relationships, work, and mood.  A careful 
reading of the examination report indicates that the Veteran did 
not demonstrate deficiencies in thinking or judgment.  The VA 
examination report contained a question as to whether the 
Veteran's PTSD signs and symptoms resulted in deficiencies in the 
areas of judgment, thinking, family relations, work, mood, or 
school.  The examiner responded in the affirmative.  However, 
directly beneath such question, the report provided individual 
questions as to each of the functional areas.  The examiner, in 
this section, responded in the negative as to whether the 
Veteran's PTSD signs and symptoms resulted in deficiencies in 
judgment and thinking.  The examiner responded in the affirmative 
as to whether the Veteran's PTSD signs and symptoms resulted in 
deficiencies in family relations, work, and mood.  Thus, the 
examiner had the opportunity, subsequent to responding to the 
first question regarding a number of deficient areas, to clearly 
delineate in which functional areas the Veteran's PTSD signs and 
symptoms resulted in deficiencies.  

In January 2009 the examiner reported that the Veteran had 
retired by reason of age or duration of work in September 2003.  
The Veteran reported that he attributed his lack of employment to 
his age, difficulties working with supervisors, and lack of 
motivation.  The Veteran was diagnosed with PTSD, chronic, 
moderate, and major depressive episode, recurrent, and was 
assigned a GAF score of 51.  

The Veteran has been assigned a GAF score of 51.  No other GAF 
scores are of record during the period since January 8, 2009.  As 
discussed above, a GAF score of 51-60 generally reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Thus, as the Veteran seeks a disability 
rating for PTSD reflecting more than moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, a higher evaluation in this case is not warranted on 
such basis.

As discussed above, a 70 percent rating is warranted where the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

As discussed above, the symptoms contemplated by the regulatory 
criteria are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
regard, the Board notes that the Veteran's symptoms of intrusive 
recollections and efforts to avoid the same, a markedly 
diminished interest or participation in significant activities, 
feelings of detachment or estrangement from others and the 
inability to have loving feelings, guilt, sleep difficulties, 
irritability and anger, hypervigilance, and an exaggerated 
startle response, are not specifically contemplated by the 
regulatory criteria warranting a 70 percent disability rating.  
The Veteran is not entitled to an increased disability rating on 
the basis that he demonstrates symptoms not contemplated by the 
regulatory criteria warranting the disability rating sought.  The 
Board may consider the symptoms demonstrated and compare such to 
the type and degree of the symptoms contemplated by the 
regulatory criteria.  In this case, the Board finds that the 
Veteran's symptoms, noted immediately above, are congruent to the 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships contemplated by the regulatory criteria warranting 
a 50 percent disability rating.  There is no evidence that the 
type and degree of the Veteran's symptoms rise to the level of 
such contemplated by the regulatory criteria warranting a 70 
percent disability rating.

While the Veteran may have experienced exacerbations of his PTSD 
symptoms during the period since January 8, 2009, his symptoms 
cannot be evaluated and determined to more nearly approximate the 
criteria required for a 70 percent disability rating.  The 
Veteran has demonstrated panic attacks, difficulty in adapting to 
stressful circumstances, and the inability to establish and 
maintain effective relationships.  He has also demonstrated 
intrusive recollections and efforts to avoid the same, a markedly 
diminished interest or participation in significant activities, 
feelings of detachment or estrangement from others and the 
inability to have loving feelings, guilt, sleep difficulties, 
irritability and anger, hypervigilance, and an exaggerated 
startle response.  The Veteran has not, however, exhibited 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126.  While 
the Veteran has attributed his lack of employment to his age, 
difficulties working with supervisors, and lack of motivation, 
there is no indication in the evidence currently as associated 
with the claims file that the Veteran's psychiatric disability 
overall interfered with his ability to work during this appellate 
period beyond that contemplated by the 50 percent rating 
criteria.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as required 
for a 50 percent rating.  The Board finds that the overall level 
of symptomatology of the Veteran's PTSD during the period since 
January 8, 2009 does not more nearly approximate the criteria 
required for a 70 percent disability rating.  Thus, with respect 
to whether the Veteran's PTSD warrants more than a 50 percent 
disability rating since January 8, 2009, the date upon which a 50 
percent disability rating was assigned, the Board finds that the 
preponderance of the evidence is against entering such a finding.

Conclusion

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that for the period prior to 
January 8, 2009, the Veteran's PTSD did not warrant a disability 
rating in excess of 30 percent.  Further, the weight of the 
credible evidence demonstrates that since January 8, 2009, the 
Veteran's PTSD has not warranted a disability rating in excess of 
50 percent.  As the preponderance of the evidence is against the 
claims for an increased disability rating, the benefit of the 
doubt rule does not apply, and the claims must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching the above decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were raised 
by the appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R.                
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  Specifically, the 
Veteran did not demonstrate signs and symptoms of PTSD that were 
not contemplated by the regulatory criteria or found by the Board 
to be congruent with signs and symptoms contemplated by the 
regulatory criteria.  In the absence of the factors set forth 
above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 30 percent for PTSD for 
the period prior to January 8, 2009 is denied.

A disability rating in excess of 50 percent for PTSD for the 
period since January 8, 2009 is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the raised claim of 
entitlement to a TDIU.

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for a 
TDIU will be considered "part and parcel" of the claim for 
benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Here, the evidence indicates that the 
Veteran is not employed and has not been employed for a number of 
years.  It is unclear to the Board if the Veteran is unemployable 
solely due to his service-connected disability, PTSD.  

In this regard, the Board notes that the Veteran is in receipt of 
disability benefits from the SSA due to his heart condition.  
However, at the time of his January 2009 VA examination, the 
examiner reported that the signs and symptoms of the Veteran's 
PTSD resulted in deficiencies in the ability to work.  

Accordingly, the issue of entitlement to a TDIU has been raised 
by the evidence of record in this case.  While the Board has 
jurisdiction over such issue as "part and parcel" of the 
Veteran's increased rating claims, further development is 
necessary for a fair adjudication of the TDIU aspect of such 
claim.  

In this regard, upon remand, the AMC should conduct all 
appropriate development, to include providing the Veteran with 
VCAA-compliant notice as to entitlement to a TDIU.  The AMC 
should also afford the Veteran a VA examination to obtain an 
opinion as to the effect his service-connected PTSD has on his 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  After all appropriate development has been completed; 
the Veteran's raised TDIU claim should be adjudicated based on 
all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Schedule the Veteran for an 
appropriate VA examination.  The examiner 
should render an opinion as to whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected PTSD, 
taking into consideration his level of 
education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

3.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

4.  Then, after ensuring any other 
necessary development has been completed; 
adjudicate the Veteran's claim of 
entitlement to a TDIU, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


